Title: From Thomas Jefferson to the Senate and the House of Representatives, 18 January 1803
From: Jefferson, Thomas
To: Congress


            
               Gentlemen of the Senate and
                of the House of Representatives
              
            
            I inclose a report of the Secretary at War, stating the Trading-houses established in the Indian territories, the progress which has been made in the course of the last year, in settling and marking boundaries with the different tribes, the purchases of lands recently made from them, and the prospect of further progress in marking boundaries, and in new extinguishments of title in the year to come; for which some appropriations of money will be wanting.
            To this I have to add that when the Indians ceded to us the salt-springs on the Wabash, they expressed a hope that we would so employ them as to enable them to procure there the necessary supplies of salt. indeed it would be the most proper and acceptable form in which the annuity could be paid which we propose to give them for the cession. these springs might at the same time be rendered eminently serviceable to our Western inhabitants, by using them as the means of counteracting the monopolies of the supplies of salt, and of reducing the price in that country to a just level. for these purposes a small appropriation would be necessary to meet the first expences, after which they should support themselves & repay those advances. these springs are said to possess the advantage of being accompanied with a bed of coal.
            
              Th: Jefferson Jan. 18. 1803.
             
            
          